Citation Nr: 0101054	
Decision Date: 01/16/01    Archive Date: 01/24/01

DOCKET NO.  99-17 817	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUES

1.  Whether new and material evidence had been submitted to 
reopen the veteran's claim for service connection for asthma.

2.  Entitlement to an increased (compensable) evaluation for 
postoperative right inguinal herniorrhaphy. 

3.  Entitlement to an increased evaluation for fracture of 
the third metacarpal of the right hand, currently evaluated 
as 10 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

C. L. Mason, Counsel


INTRODUCTION

The veteran served on active duty from December 1970 to April 
1971.

This case comes to the Board of Veterans' Appeals (Board) on 
appeal from a July 1999 rating decision of the New Orleans, 
Louisiana Department of Veterans Affairs (VA) Regional Office 
(RO), which granted a 10 percent disability evaluation for 
fracture of third metacarpal of the right hand, denied a 
compensable evaluation for postoperative right inguinal 
herniorrhaphy, and determined that new and material evidence 
had not been submitted to reopen the veteran's claim for 
service connection for bronchial asthma.  The veteran and his 
representative appeared before a hearing officer at a hearing 
at the RO in November 1999.  Review of the hearing transcript 
shows that the VA employee conducting the hearing explained 
fully the issues and suggested the submission of additional 
evidence.  Cf. 38 C.F.R. § 3.103(c)(2) (2000).  

The August 1999 Statement of the Case shows that the RO 
considered referral of the veteran's claims for increased 
evaluations for his fracture of his third metacarpal of his 
right hand and postoperative right inguinal herniorrhaphy to 
the VA Undersecretary for Benefits or the Director, VA 
Compensation and Pension Service for the assignment of an 
extraschedular rating under 38 C.F.R. § 3.321(b)(1) (2000).  
That regulation provides that to accord justice in an 
exceptional case where the schedular standards are found to 
be inadequate, the field station is authorized to refer the 
case to the Undersecretary for Benefits or the Director, VA 
Compensation and Pension Service for assignment of an 
extraschedular evaluation commensurate with the average 
earning capacity impairment.  The governing criteria for such 
an award is a finding that the case presents such an 
exceptional or unusual disability picture with such related 
factors as marked interference with employment or frequent 
periods of hospitalization as to render impractical the 
application of the regular schedular standards.  The United 
States Court of Appeals for Veterans Claims (Court) has held 
that the Board is precluded by regulation from assigning an 
extraschedular rating under 38 C.F.R. § 3.321(b)(1) (2000) in 
the first instance; however, the Board is not precluded from 
raising this question, and in fact is obligated to liberally 
read all documents and oral testimony of record and identify 
all potential theories of entitlement to a benefit under the 
law and regulations.  Floyd v. Brown, 9 Vet. App. 88 (1996).  
The Court has further held that the Board must address 
referral under 38 C.F.R. § 3.321(b)(1) only where 
circumstances are presented which the Director of VA's 
Compensation and Pension Service might consider exceptional 
or unusual.  Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).  
Having reviewed the record with these mandates in mind, the 
Board finds no basis for further action on this question.  
VAOPGCPREC 6-96 (1996).

The Board notes that the RO has denied service connection for 
a right hand disorder and a notice of disagreement with that 
decision is not of record.  Accordingly this issue is not 
currently before the Board for adjudication.  Absent a notice 
of disagreement, a statement of the case and a substantive 
appeal, the Board does not have jurisdiction.  Bernard v. 
Brown, 4 Vet. App. 384 (1994); Hazan v. Gober, 10 Vet. 
App. 511 (1997).  See also Machado v. Derwinski, 928 F.2d 
389, 391 (Fed. Cir. 1991); Rowell v. Principi, 4 Vet. App. 9 
(1993); Roy v. Brown, 5 Vet. App. 554 (1993).   




FINDINGS OF FACT

1.  The RO, in an October 1993 decision, determined that new 
and material evidence had not been submitted to reopen the 
claimant's claim for service connection for asthma.

2.  Since the October 1993 decision, the claimant has not 
submitted evidence which must be considered in order to 
fairly decide the merits of the claim of service connection 
for asthma.

3.  The evidence submitted in support of the claimant's 
petition to reopen his claim for service connection for 
asthma is cumulative.

4.  The veteran's postoperative right inguinal herniorrhaphy 
has been shown to be essentially asymptomatic.  


CONCLUSIONS OF LAW

1.  The October 1993 rating decision determining that new and 
material evidence had not been submitted to reopen the 
claimant's claim for asthma is final.  38 U.S.C.A. § 7105(c) 
(West 1991); 38 C.F.R. §§ 20.302(a), 20.1103 (2000).

2.  Evidence submitted to reopen the claim of entitlement to 
service connection for asthma is not new and material, and 
the claim is not reopened.  38 U.S.C.A. §§ 5108, 7105 (West 
1991); 38 C.F.R. § 3.156(a) (2000).

3.  The criteria for a compensable evaluation for 
postoperative right inguinal herniorrhaphy have not been met.  
38 U.S.C.A. § 1155 (West 1991); Veterans Claims Assistance 
Act of 2000 (Nov. 9, 2000; 114 Stat. 2096), Pub. L. No. 106-
475 (2000) (to be codified at 38 U.S.C.A. §§ 5102-7); 38 
C.F.R. §§ 4.1- 4.3, 4.7, 4.114, Diagnostic Code 7338 (2000).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  New and material

Service connection is granted for disability resulting from 
disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 101(16), 1110, 1131 (West 1991).  
That means that for a claim of service connection, there must 
be evidence of a current disability, evidence of disease or 
injury during service and evidence of a link between the two.  
Further, the evidence must be competent.  That is, an injury 
during service may be verified by medical or lay witness 
statements; however, the presence of a current disability 
requires a medical diagnosis; and, where an opinion is used 
to link the current disorder to a cause during service, a 
competent opinion of a medical professional is required.  See 
Caluza v. Brown, 7 Vet. App. 498 (1995).  

In January 1974, the RO denied service connection for 
bronchitis and bronchial asthma.  The evidence of record at 
that time was limited to the service medical records.  The RO 
held that the bronchial asthma existed before the veteran 
entered service and was not aggravated by service.  The 
veteran did not file a timely appeal.  Decisions of the RO 
which are not appealed are final.  38 U.S.C.A. § 7105(c) 
(West 1991); 38 C.F.R. § 20.1103 (2000).  

However, if new and material evidence is presented or secured 
with respect to a claim which has been disallowed, the claim 
will be reopened and the former disposition reviewed.  
38 U.S.C.A. § 5108 (West 1991).  

The United States Court of Appeals for the Federal Circuit 
has held that this is a jurisdictional matter.  That is, no 
matter how the RO developed the claim, VA has no jurisdiction 
to consider the claim unless the appellant submits new and 
material evidence.  Therefore, whether the RO considered the 
issue or not, the first determination which the Board must 
make, is whether the appellant has submitted new and material 
evidence to reopen the claim.  See Barnett v. Brown, 
83 F.3d 1380 (Fed. Cir. 1996).  

New and material evidence need not change the final outcome 
of the case, but there is a standard set forth in the 
regulation which must be met.  See Hodge v. West, 155 F.3d 
1356, 1360-62 (Fed. Cir. 1998).  

New and material evidence means 
evidence not previously submitted to 
agency decision makers that bears 
directly and substantially upon the 
specific matter under consideration, 
which is neither cumulative nor 
redundant, and which by itself or in 
connection with evidence previously 
assembled is so significant that it 
must be considered in order to fairly 
decide the merits of the claim.  
38 C.F.R. § 3.156 (2000).  

This is a two part test.  First, the evidence must be 
"[n]ew."  That is it must not have previously been submitted 
to agency decision makers.  Also, it must be neither 
cumulative nor redundant.  Secondly, it must be "material."  
That is, it must bear directly and substantially upon the 
specific matter under consideration.  Additionally, by itself 
or in connection with evidence previously assembled it must 
be so significant that it must be considered in order to 
fairly decide the merits of the claim.  

United States Court of Appeals for the Federal Circuit has 
held that according to the plain language of the regulation, 
evidence that is merely cumulative of other evidence in the 
record cannot be new and material even if that evidence had 
not been previously presented to the Board.  Anglin v. West, 
203 F.3d 1343 (Fed. Cir. 2000).  

Service connection for bronchitis and bronchial asthma was 
denied by the RO in January 1974.  At that time, the evidence 
included the veteran's claim and service medical records.  
Private medical records from 1970, prior to service, were 
associated with the veteran's service medical records and 
showed that the veteran complained of dizziness and chest 
pain and had inspiratory crackling rales and wheezing in May 
1970.  He entered active duty in December 1970.  During 
service, he was treated for complaints of dizziness, 
lightheadedness, and wheezing, variously diagnosed as acute 
bronchitis, hyperventilation, and asthmatic bronchitis. On 
examination for separation from service, in March 1971, there 
was diffuse wheezing and asthmatic bronchitis was diagnosed.  
In a January 1974 rating decision, the RO determined that 
veteran's nervous disorder with hyperventilation, bronchitis, 
and bronchial asthma existed prior to induction and was not 
aggravated during the veteran's 5 months of service.  
According to the evidence of record, the veteran was notified 
of this decision in February 1974 and did not file a notice 
of disagreement, thus, the decision became final.

In July 1991, the veteran attempted to reopen his claim for 
service connection for asthma.  Private medical records from 
1991 to 1992, VA medical records from 1987 to 1993, including 
VA examinations, and the veteran's statements that he was 
first diagnosed with asthma in service, were considered.  The 
RO, in an October 1993 rating decision, determined that new 
and material evidence had not been submitted to reopen the 
veteran's claim for asthma.  The veteran was notified of this 
decision in October 1993 and did not file a notice of 
disagreement, thus, the decision became final. (The Board 
observes that correspondence regarding the veteran's claim 
was received from Congressman Baker in November 1993.  The 
RO, in its November 1993 response to the Congressman, advised 
that the veteran need to submit new and material evidence 
within a year of the October 1993 decision; none was 
received.)

In April 1999, the veteran attempted to reopen his claim for 
service connection for asthma.  Evidence of record since the 
1993 decision included a March 1994 VA examination, VA 
medical records and examinations from May 1998 to March 2000, 
and the veteran's statements and testimony that he did not 
have asthma prior to service.  The March 1994 VA examination 
for pension purposes reveals that the veteran stated that he 
had had asthma since service in 1970.  VA medical records 
reveal complaints and treatment for asthma and chronic 
obstructive pulmonary disorder.  At his November 1999 
hearing, the veteran testified that he did not have any 
sickness prior to service and first developed breathing 
difficulty and cough during service.

The Board notes that the veteran is competent to report that 
on which he has personal knowledge, that is what comes to him 
through his senses.  Layno v.  Brown, 6 Vet. App. 465, 470 
(1994).  However, to the extent that the veteran contends 
that his current disability of asthma is related to his 
service, such allegations are lay speculation on medical 
issues involving the etiology of a disability and do not bear 
directly and substantially to the claim on appeal and are not 
material.  See Pollard v. Brown, 6 Vet. App. 11  (1993) 
(pursuant to Espiritu v. Derwinski, 2 Vet. App. 492 (1992), 
(lay testimony attempting to diagnose frostbite or arthritis 
in service held to be not competent evidence for such purpose 
and thus not material); see also Moray v. Brown, 5 Vet. App. 
211 (1993) (lay assertions of medical causation cannot serve 
as the predicate to reopen a claim under 38 U.S.C.A. § 5108 
(1991)).  See Stadin v. Brown, 8 Vet. App. 280, 284 (1995); 
Robinette v. Brown, 8 Vet. App. 69, 74 (1995); Routen v. 
Brown, 10 Vet. App. 183 (1997).  More importantly, these 
contentions, that he did not have asthma prior to service, 
are duplicative of contentions made in connection with his 
prior claim.  This evidence is not new. 

Moreover, while the VA medical records show a diagnosis of 
asthma, the evidence does not contain medical opinion linking 
the veteran's asthma to his active service.  Nor is there any 
new evidence that the pre-existing bronchitis and bronchial 
asthma increased in severity during service.  Thus, none of 
the evidence submitted since the October 1993 RO decision is 
so significant that it must be considered in order to fairly 
decide the merits of the claim.  The Board concludes that the 
veteran has not submitted new and material evidence 
sufficient to reopen the previously denied claim for service 
connection for asthma.

II.  Increased evaluation

The Board notes that the veteran has been recently examined 
and his medical records have been obtained.  See Schafrath v. 
Derwinski, 1 Vet. App. 589, 595 (1991).  All relevant facts 
on this issue have been properly developed and the duty to 
assist has been met. 

When rating the veteran's service-connected disability, the 
entire medical history must be borne in mind.  Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).  However, the present 
level of disability is of primary concern in a claim for an 
increased rating; the more recent evidence is generally the 
most relevant in such a claim, as it provides the most 
accurate picture of the current severity of the disability.  
38 C.F.R. §§ 4.1, 4.2 (2000).  See Francisco v. Brown, 7 Vet. 
App. 55 (1994).

Disability evaluations are determined by comparing the 
veteran's current symptomatology with the criteria set forth 
in the Schedule For Rating Disabilities.  38 U.S.C.A. § 1155 
(West 1991); 38 C.F.R. Part 4 (2000).  Where there is a 
question as to which of two disability evaluations shall be 
applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (2000).  In every instance 
where the schedule does not provide a zero percent evaluation 
for a Diagnostic Code, a zero percent evaluation shall be 
assigned when the requirements for a compensable evaluation 
are not met.  38 C.F.R. § 4.31 (2000).

Service medical records reveal that the veteran underwent a 
right inguinal herniorrhaphy in April 1971.  The April 1971 
hospital discharge summary revealed that the incision was 
healing.  The veteran was discharged from service in April 
1971.  Service connection for postoperative right inguinal 
hernia was granted by means of an October 1993 rating 
decision retroactive to January 18, 1973 and assigned a 
noncompensable evaluation under Diagnostic Code 7338.  

In April 1999, the veteran contended that his service-
connected postoperative right inguinal hernia had worsened 
and requested evaluation for an increased rating.

At a May 1999 VA examination, the veteran reported that he 
had experienced right testicle pain approximately 8 to 9 
months after the surgery in 1971, that this pain was relieved 
with medications, and that he currently experience aching in 
the right groin area which he attributed to the hernia 
surgery.  On evaluation, a 7-cm scar in the right inguinal 
area was noted.  There was no evidence of hernia recurrence 
and the external genitalia were normal.  The diagnosis was 
status post right inguinal herniorrhaphy with no evidence of 
hernia recurrence.  

VA medical records from May 1998 to January 2000 revealed 
complaints of right hip pain with pain radiating into the 
right testicle.  It was noted that the veteran had avascular 
necrosis of the right hip.  Laboratory testing in August 1999 
revealed microhematuria.

At his November 1999 hearing, the veteran testified that he 
experienced chronic pain in the right groin and testicle and 
that it was related to his hernia surgery during service.  

Under the provisions of 38 C.F.R. § 4.114, Diagnostic Code 
7338, a 10 percent rating is warranted for a postoperative 
recurrent inguinal hernia, with is readily reducible and well 
supported by a truss or belt.  A 30 percent rating is 
warranted if the inguinal hernia is small, postoperative and 
recurrent, or is unoperated and irremediable, and is either 
not well supported by a truss or is not readily reducible. A 
60 percent rating is warranted for an inguinal hernia which 
is large, postoperative, and recurrent, not well supported 
under ordinary conditions, and not readily reducible, when 
considered inoperable.  38 C.F.R. § 4.114, Diagnostic Code 
7338 (2000).

The Board notes that the veteran is competent to report that 
on which he has personal knowledge, that is what comes to him 
through his senses.  Layno v.  Brown, 6 Vet. App. 465, 470 
(1994).  However, the Board attaches far more probate weight 
to the observations and opinions of competent medical 
professional when evaluating the evidence.  The Board finds 
that the specific findings and opinion of a competent medical 
professional are more probative of the degree of impairment 
than the veteran's lay opinion.  Grottveit v. Brown, 5 Vet. 
App. 91, 93 (1993).  At the most recent examination, the 
examiner, after evaluation, determined that there was no 
evidence of hernia recurrence. 

The Board has reviewed the probative evidence of record 
including the veteran's testimony on appeal.  In the absence 
of objective clinical evidence establishing that the 
veteran's postoperative right inguinal herniorrhaphy is 
productive of current residual disability, a compensable 
evaluation is not warranted.  Accordingly, the Board 
concludes that the preponderance of the evidence is against a 
compensable evaluation postoperative right inguinal 
herniorrhaphy.  


ORDER

The veteran's petition to reopen his claim for service 
connection for asthma is denied.  

Entitlement to compensable evaluation for right inguinal 
herniorrhaphy is denied.  


REMAND

In a March 2000 VA medical opinion, a VA examiner reviewed 
the recent VA examinations of the veteran's right hand.  The 
veteran's history of a gunshot wound to the right hand prior 
to service as well as a fracture of the right hand during 
service was noted.  The examiner opined that it was 
impossible to determine whether the functional loss in the 
right hand was due to the gunshot wound prior to service or 
the fracture during service.  The examiner stated that one 
would have to review an examination of the hand prior to 1970 
to determine if any functional loss was present.  It does not 
appear from the statements that the VA examiner reviewed the 
veteran's claims file, including service medical record and 
private medical records.  

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, 114 Stat. 2096 (2000).  Among other 
things, this law redefines the obligations of the Department 
of Veterans Affairs (VA) with respect to the duty to assist.  
This change in the law is applicable to all claims filed on 
or after the date of enactment of the Veterans Claims 
Assistance Act of 2000, or filed before the date of enactment 
and not yet final as of that date.  Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, § 7, subpart 
(a), 114 Stat. 2096, ___ (2000).  See also Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).

Because of the change in the law brought about by the 
Veterans Claims Assistance Act of 2000, a remand in this case 
is required for compliance with the notice and duty to assist 
provisions contained in the new law.  See Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, §§ 3-4, 114 
Stat. 2096, ___ (2000) (to be codified as amended at 38 
U.S.C. §§ 5102, 5103, 5103A, and 5107).  In addition, because 
the VA regional office (RO) has not yet considered whether 
any additional notification or development action is required 
under the Veterans Claims Assistance Act of 2000, it would be 
potentially prejudicial to the appellant if the Board were to 
proceed to issue a decision at this time.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993); VA O.G.C. Prec. Op. No. 16-92 
(July 24, 1992) (published at 57 Fed. Reg. 49,747 (1992)).  
Therefore, for these reasons, a remand is required.  

Accordingly, this case is REMANDED for the following:

1.  The RO should schedule the veteran 
for a VA examination to determine the 
nature and etiology of the veteran's 
service-connected fracture of the third 
metacarpal of the right hand.  The claims 
file should be made available to the 
examiner and the examiner should state 
that the claims file has been reviewed.  
The examiner examine the veteran's right 
hand and should determine the nature and 
extent of the veteran's current 
disability related to his service-
connected fracture of the third 
metacarpal of the right hand.  All 
special studies and test should be 
performed and the examiner should provide 
reasons and bases for the conclusion.  

2.  The RO must review the claims file and 
ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully complied 
with and satisfied.  For further guidance 
on the processing of this case in light of 
the changes in the law, the RO should 
refer to VBA Fast Letter 00-87 
(November 17, 2000), as well as any 
pertinent formal or informal guidance that 
is subsequently provided by VA, including, 
among other things, final regulations and 
General Counsel precedent opinions.  Any 
binding and pertinent court decisions that 
are subsequently issued also should be 
considered.  If the benefit sought on 
appeal remains denied, the appellant and 
the appellant's representative, if any, 
should be provided with a supplemental 
statement of the case (SSOC).  The SSOC 
must contain notice of all relevant 
actions taken on the claim for benefits, 
to include a summary of the evidence and 
applicable law and regulations considered 
pertinent to the issue currently on 
appeal.  An appropriate period of time 
should be allowed for response.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	CLIFFORD R. OLSON
	Acting Member
	Board of Veterans' Appeals


 

